Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 1 of 50




DECLARATION OF JUROR A
      Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 2 of 50



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR A

                                                         Hon. Amy Berman Jackson




                              DECLARATION OF JUROR A



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. At the time I completed the jury questionnaire, I believed that the information I disclosed

     in the questionnaire would be kept private and confidential. My belief was based on the

     following:

         a. Judge Jackson stated that both sides had agreed to keep the questionnaires

             confidential.

         b. The Judge also said that she wanted the jurors to be honest in completing the

             questionnaire, and that keeping the questionnaires confidential would ensure that
   Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 3 of 50



           the jurors completed the questionnaires honestly. The Judge also explained that

           the questionnaires were to help screen out people that would be unable to serve on

           the jury.

       c. My interpretation of the instructions was that I could be uninhibited in completing

           the questionnaire, without being concerned that the answers I gave would become

           public.

4. My understanding that the questionnaires would be kept confidential induced me to be

   especially forthcoming regarding the amount of detail I provided in my responses without

   inhibition.

5. The information I disclosed is highly identifying.

6. After the jury rendered its verdict, Judge Jackson came into the jury room and spoke with

   the jurors. During that conference, one of the jurors asked the Judge whether someone

   from the public or public could access our information. I recall that the Judge responding

   that the jurors could speak to the press if we chose to, but that she would try to protect

   our anonymity.

7. Because of my concerns about possible harassment, intimidation and attacks on my

   personal security, I have not made and likely would not any time soon want to make any

   public statements or social media comments, or spoken with anyone from the press, about

   my jury service. I do not want my identity exposed, and I do not want the public to have

   access to my jury questionnaire.

8. I feel that serving on the jury was a true privilege and an opportunity to demonstrate my

   values as an American citizen. It frustrates me that I have had to listen to people in the

   press trying to smear or distort what we did as jurors performing our civic duty.


                                             2
      Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 4 of 50



  9. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 13, 2020

                                                       /s/ Juror A
                                                        Juror A




                                                3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 5 of 50




DECLARATION OF JUROR B
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 6 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR B

                                                         Hon. Amy Berman Jackson




                               DECLARATION OF JUROR B



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. When I completed my jury questionnaire, I thought that it was private and confidential,

     based on the following:

         a. When I was handed the 20-page jury questionnaire, I recall being told repeatedly

             that it would be kept confidential and completely private, and that our names were

             only to be located on the last page where we signed.

         b. It was my understanding that last page of the questionnaire with our names would

             be removed before circulating the questionnaires to the attorneys, and that the
    Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 7 of 50



           attorneys could ask us questions about our questionnaires without our names

           attached.

4. Relying on the repeated assurances of confidentiality, I completed the questionnaire by

   writing down everything I could think of that was accurate and responsive to the

   questions. That included different pieces of information in my questionnaire that are

   personal and identifiable. I think that various portions of the questionnaire could identify

   me and my family.

5. The information I disclosed in my questionnaire is highly personal. I do not want this

   information revealed to the public.

6. After the trial, Judge Jackson came into the jury room to speak with the jurors. One of

   the jurors asked whether the questionnaires would be kept confidential. The Judge stated

   that she would try to keep the questionnaires sealed or to redact any identifying

   information, but she could not foresee a reason why anyone would need access to the

   questionnaire.

7. When I learned that someone was seeking to access the juror questionnaires, I was

   concerned that my family would be exposed to harassment.

8. Since the trial has ended, I learned about the salacious things that some Internet attack

   personalities had posted about the jurors in the trial. I do not feel that any of the

   information was presented in a balanced or reasonable way. In my view, those internet

   attacks were horribly unfair and I fear that information from my juror questionnaire could

   be similarly taken out of context to tell a false story.

9. Due to this environment, I feel extremely vulnerable. I am concerned about how public

   exposure could impact those close to me – my family, my job, and my neighbors. I did


                                              2
      Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 8 of 50



      not seek to be a juror in the Roger Stone trial. I reported for jury duty to fulfill by civic

      responsibility knowing nothing about the court’s docket. I was then compelled to reveal

      personal information which I believed would be kept confidential. Now, I am frightened

      that someone could harm my family simply because I was summoned and then chosen to

      serve on the jury.

  10. I respectfully state that, because of the actual and realistic potential that I could be subject

      to harassment if my juror questionnaire is publicly released, I believe my privacy and

      security rights and interests should be respected, in practice, by the Court, counsel for the

      parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

      to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Date: April 14, 2020

                                                        /s/ Juror B
                                                         Juror B




                                                 3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 9 of 50




DECLARATION OF JUROR C
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 10 of 50



                   IN THE UNITED STATES DISTRICT FGHDFGH
                        FOR THE DISTRICT OF COLUMBIA



                                                           Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                             DECLARATION OF
UNITED STATES V. STONE                                     JUROR C

                                                           Hon. Amy Berman Jackson




                              DECLARATION OF JUROR C



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. I understood that there would be precautionary measures taken to keep my personal

     information and identity confidential, based on the following:

         a. At the time of jury selection, both the Judge and the Courtroom Deputy gave

             assurances that our questionnaires would be kept confidential as much as possible

             due to the high-profile nature of the case.

         b. During the trial, the Court took precautions to protect us. Every day, we arrived

             at a specified location and were taken to the courthouse by security officers.
   Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 11 of 50



       c. After the trial, the Judge came back to the jury deliberation room to thank us for

           our service. Jurors asked the Judge what would happen to their personal

           information, since they were concerned for the safety of themselves and their

           families.

4. I am particularly concerned about certain pieces of information in my questionnaire

   becoming known to the public, as they are personally identifying even if they are not

   associated with my name.

5. I am concerned about by privacy, and I am also concerned about my physical safety and

   about being harassed.

       a. I saw the example of what happened to the foreperson when she was identified,

           and I believe that if the public gets ahold of the questionnaires, some people will

           go after the jurors and tear us to pieces.

       b. Since being selected as a juror, I have received phone calls at inappropriate hours

           and throughout the day. I will not pick up the calls, but I suspect that it may be

           people calling about this case. Whenever the topic of this case hits the media, the

           phone calls increased significantly. I am concerned that the phone calls are just

           the beginning. If my identity is exposed, I do not know what some people are

           capable of.

6. My jury service was a learning experience, and I would not give it up for anything. I

   served willingly, but I did not sign up for what it has become. I find the current situation

   disheartening.

7. I respectfully state that, because of the actual and realistic potential that I could be subject

   to harassment if my juror questionnaire is publicly released, I believe my privacy and


                                              2
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 12 of 50



     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 13, 2020

                                                      /s/ Juror C
                                                       Juror C




                                                3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 13 of 50




 DECLARATION OF JUROR D
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 14 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                           Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                             DECLARATION OF
UNITED STATES V. STONE                                     JUROR D

                                                           Hon. Amy Berman Jackson




                             DECLARATION OF JUROR D



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. At the time I completed the jury questionnaire, I thought that my identity would be

     protected. Judge Jackson told the jurors that we would be identified only by our juror

     numbers. It was my impression that our names would not be attached to the copies of the

     questionnaires that were circulated to the lawyers.

  4. Based on that understanding, I disclosed several items in my questionnaire that would

     concern me if the public got access to them. These items are personally identifying, even

     if they are not attached to my name.
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 15 of 50



  5. During the trial, there were discussions amongst the jurors about whether our names

     would get out. Some of the jurors asked the courtroom deputy, Mr. Haley, who reported

     from Judge Jackson that the Court would wipe the jurors’ names from the record.

  6. Even if my name is removed from the questionnaire, I am concerned that someone could

     still identify me using the employment and other information I shared in my

     questionnaire.

  7. Given that the case involved criminals and intimidation, I am extremely fearful of what

     would happen if my identity were to be exposed. I fear that people would show up to my

     home, workplace, or my family member’s workplace. I do not feel comfortable with

     people knowing where I live and being able to approach my family and me.

  8. Due to these concerns, I have not spoken with the press or posted anything publicly about

     my jury service. I will never post anything about the trial or my experience as a juror on

     any social media account because I am concerned about harassment and threats.

  9. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 14, 2020

                                                       /s/ Juror D
                                                        Juror D



                                                2
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 16 of 50




 DECLARATION OF JUROR E
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 17 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR E

                                                         Hon. Amy Berman Jackson




                             DECLARATION OF JUROR E



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. At the time I completed the jury questionnaire, my understanding was that the

     questionnaires would not be released to the public and that not even counsel for the

     parties would know our names.

         a. I recall being told that the last page, which listed our names, would not be shared

             with anyone, and that it would be removed before it was shared with the lawyers.
   Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 18 of 50



       b. I see the questionnaire responses as the equivalent of a private bench conference

           during oral questioning. If I had been asked certain questions orally, I believe I

           would have requested the white noise machine.

4. During the trial itself, Judge Jackson went to great lengths to make sure that the press did

   not harass or bother the jurors. We received even more protection throughout the trial, as

   the situation got more intense.

5. I included several pieces of highly personal information on my juror questionnaire that I

   do not want released to the public.

6. Given the current climate of polarization and harassment, I do not want to draw any

   attention to myself, my family, or my employer in any way, shape, or form. It is

   intimidating when the President of the United States attacks the foreperson of a jury by

   name.

7. Serving on a jury was no small sacrifice, and it involved leaving work and disrupting my

   normal life for days on end. But I took my duty as a juror seriously, and I am grateful for

   having the opportunity to serve. The threat of being exposed and harassed for jury

   service creates a situation where people may not be willing to serve as jurors.

8. I respectfully state that, because of the actual and realistic potential that I could be subject

   to harassment if my juror questionnaire is publicly released, I believe my privacy and

   security rights and interests should be respected, in practice, by the Court, counsel for the

   parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

   to be released to the public.

I declare under penalty of perjury that the foregoing is true and correct.




                                              2
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 19 of 50



Executed on: April 14, 2020

                                         /s/ Juror E
                                          Juror E




                                     3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 20 of 50




 DECLARATION OF JUROR F
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 21 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR F

                                                         Hon. Amy Berman Jackson




                              DECLARATION OF JUROR F



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. At the time I completed the jury questionnaire, my understanding was that counsel for the

     parties had access to the questionnaires but that the questionnaires would not be released

     to the public or the press.

  4. I recall receiving assurances that the questionnaires would be kept confidential, and that

     the information in the questionnaires would not be tied to the juror names or numbers.
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 22 of 50



  5. Based on my understanding that the questionnaires would be kept confidential, I

     disclosed several pieces of information in my questionnaire that could be used to identify

     me or my family members.

  6. In the current political atmosphere, I do not want my questionnaire to become public

     because of how individuals on both sides of the aisle might twist the information.

  7. I found the experience of serving on a jury fascinating, and I enjoyed seeing the justice

     system at work. It was fair for me to have to fill out the questionnaire to help the lawyers

     choose a jury, but it would not be fair for my questionnaire to become public or for my

     name to be associated with it.

  8. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 14, 2020

                                                       /s/ Juror F
                                                       Juror F




                                                2
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 23 of 50




 DECLARATION OF JUROR G
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 24 of 50



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR G

                                                         Hon. Amy Berman Jackson




                             DECLARATION OF JUROR G



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. My belief at the time I completed the jury questionnaire was that the questionnaires

     would remain private and confidential. I formed this belief because:

         a. The questionnaire itself said that it would be confidential.

         b. Judge Jackson said at some point that she would try to make sure the

             questionnaires remained confidential.

         c. I had the impression that the last page of the questionnaire, with our names, would

             be removed before distribution to counsel for the parties.
       Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 25 of 50



    4. I was especially forthcoming about details regarding certain sensitive topics without

       inhibition as a result of the promises of confidentiality.

    5. After the trial ended, I witnessed how unfairly some quarters of the Internet treated the

       foreperson who spoke out publicly about the case. I felt that it was important to defend

       the foreperson and the jury’s fair and rigorous deliberation process, so I spoke with

       several news outlets.

    6. After I appeared publicly, I received negative messages on social media and a concerning

       postcard sent to my house. The postcard reads: “[Juror G]—thanks so much for being

       dumb enough to try to rationalize the selective prosecution of Roger Stone. Take comfort

       knowing the fraud is helping trump with fair-minded moderates…‘thanks again,

       dummy.’” 1 This message is an implied threat, indicating that the sender knows where I

       live.

    7. I do not want information about my work or my family being broadcast widely. I have a

       strong interest in keeping my jury questionnaire confidential, to ensure that my family

       and employer do not face harassment or threats.

    8. It felt important to take the case seriously, and I am very proud of the work that we did as

       jurors.

    9. However, attacks on the process and attacks on jury service felt to me like attacks on core

       values of us as a society and as a republic. I am concerned about the potential impact that

       attempts to expose and harass jurors could have on other people’s willingness to serve

       and to answer questions honestly.




1
 Photographs of the front and back of the postcard postmarked February 28, 2020, are attached
as Exhibit A.
                                               2
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 26 of 50



  10. Additionally, given the implied threat that I received, I am concerned about the potential

      for threats or negative actions against other members of this jury who have not spoken

      publicly or revealed their participation in this case.

  11. I respectfully state that, because of the actual and realistic potential that I could be subject

      to harassment if my juror questionnaire is publicly released, I believe my privacy and

      security rights and interests should be respected, in practice, by the Court, counsel for the

      parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

      to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 15, 2020

                                                        /s/ Juror G
                                                         Juror G




                                                 3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 27 of 50




    EXHIBIT A TO THE
 DECLARATION OF JUROR G
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 28 of 50
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 29 of 50
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 30 of 50




 DECLARATION OF JUROR H
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 31 of 50



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



                                                        Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                          DECLARATION OF
UNITED STATES V. STONE                                  JUROR H

                                                        Hon. Amy Berman Jackson




                             DECLARATION OF JUROR H



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. At the time I completed the jury questionnaire, my understanding was that it would be

     confidential. I did not know that our questionnaire or any information about us would

     ever be part of the public record.

  4. Knowing that the questionnaire was being sealed and my information was private, I

     answered each question not only truthfully and completely, but in great uninhibited

     detail.

  5. I disclosed private and highly identifying information in my questionnaire.
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 32 of 50



  6. I am a private person, and I do not want my information or my family member’s

     information to become public. I try to stay away from danger, but now it seems like the

     danger is coming to me.

  7. This whole situation blows me away, because all that I expected before the trial was

     simply appearing for jury duty. I feel that I should be protected for performing my civic

     duty.

  8. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 14, 2020

                                                       /s/ Juror H
                                                        Juror H




                                                2
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 33 of 50




 DECLARATION OF JUROR I
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 34 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR I

                                                         Hon. Amy Berman Jackson




                             DECLARATION OF JUROR I



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. When I completed the questionnaire, I had an understanding that the questionnaires

     would be kept confidential:

         a. I recall being instructed not to put our names on any pages other than the last

             page, which would be kept separate from the rest of the questionnaire.

         b. I thought that our names would be kept separate from the attorneys.

  4. The Court took other steps to ensure our anonymity during the trial:
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 35 of 50



         a. During the trial, we met at a secret location in the morning. From there, marshals

             guarded us and took us to the courtroom through back ways.

         b. Even after the case was over, Judge Jackson spoke with us and said that the

             attorneys might want to speak to us and asked if we wanted to be contacted. We

             all told her that we did not want to be contacted. She assured us that was fine, and

             that she would make sure we were not contacted by the attorneys.

  5. If I had known that the jury questionnaire might be made public, I would have been more

     inhibited about providing information in such detail, since much of the information could

     be personally identifying even without my name.

  6. I am concerned about harassment, and particularly people who want to run the jurors

     names’ through the mud. I did my civic duty, and now I just want to move on with my

     life.

  7. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 15, 2020

                                                       /s/ Juror I
                                                        Juror I




                                                2
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 36 of 50




 DECLARATION OF JUROR J
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 37 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                         Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                           DECLARATION OF
UNITED STATES V. STONE                                   JUROR J

                                                         Hon. Amy Berman Jackson




                              DECLARATION OF JUROR J



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. Before filing out the jury questionnaire, I understood that it was going to be used by the

     lawyers and otherwise be kept confidential. That seemed to be the agreement between

     the prosecution and the defense. I formed this understanding based on the following:

         a. The Court told the jurors that the information would be private, and only used by

             the lawyers in this case.
   Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 38 of 50



       b. I believe that the Court and the parties were using the questionnaires as a tool to

           help better understand the jurors because there were so many of us from which to

           choose.

       c. I also recall several jurors asking about confidentiality several times throughout

           the course of the trial, including one instance where Judge Jackson spoke with us.

4. In completing the questionnaire, I listened to the Judge and followed her rules. I

   answered honestly and thoroughly. I spent a great deal of time in filling out the

   questionnaire, and I wanted to ensure I gave answers that were thoroughly complete and

   accurate.

5. Absent the Court’s assurances of confidentiality, I would certainly have answered

   truthfully, but I would have been more inhibited about the degree of detail I provided.

6. Even without my name being attached to the jury questionnaire, there is enough

   information in my answers that anyone could figure out who I am as a result of the very

   substantial detail I provided. Further, the questionnaire contains enough information

   about my family that their right to privacy would be violated as well if the questionnaire

   was revealed publicly.

7. I fear personal threats and attacks from partisan channels. I have seen what Judge

   Jackson, other jurors, and many others have had to deal with over the past three years,

   and it scares me.

8. I filled out the jury questionnaire in good faith. I was told that it would not be made

   public and would only be used by the Judge, prosecution, and defense. No one should be

   allowed to use us—publicizing our lives and maybe ruining our careers—so that they can

   tweet or post bogus innuendo about this case.


                                             2
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 39 of 50



  9. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 15, 2020

                                                       /s/ Juror J
                                                        Juror J




                                                3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 40 of 50




 DECLARATION OF JUROR K
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 41 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                          Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                            DECLARATION OF
UNITED STATES V. STONE                                    JUROR K

                                                          Hon. Amy Berman Jackson




                              DECLARATION OF JUROR K



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. When I completed the questionnaire, I expected that it would be kept confidential by

     counsel and the Court.

  4. If I had known that the questionnaires would become public, I would likely have been

     more inhibited about listing certain personal information about other people who are

     connected to me, since their stories are not mine to tell.

  5. After the trial, I posted on social media about the trial. Although several members of the

     media contacted me, I only spoke to the press to confirm the authenticity of the post. I
       Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 42 of 50



       stopped responding publicly when the media attention felt frenzied. I have not spoken

       with the press since.

    6. Since then, I have received a dizzying volume of messages on my social media accounts,

       email, and even home address. I have been subject to significant harassment, including:

           a. I received a letter that reads: “Thank you so very much for being as stupid as you

               must be! Your ignorance that your online history would surface, proves once

               again: You buffoons are a joke. Look forward to the day you are on trial you

               idiot—” 1

           b. I received several insulting emails, two of which accused me of perjury.

           c. I have been named and attacked by the President of the United States on Twitter,

               as well as by certain news hosts and many others.

    7. After facing this barrage of harassment, I still feel unsafe. Any more information

       connected to me that becomes public puts me in more danger, and puts the people I

       identified in my questionnaire in danger without any legitimate reason.

    8. I respectfully state that, because of the actual and realistic potential that I could be subject

       to harassment if my juror questionnaire is publicly released, I believe my privacy and

       security rights and interests should be respected, in practice, by the Court, counsel for the

       parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

       to be released to the public.

    I declare under penalty of perjury that the foregoing is true and correct.




1
 Photographs of the letter dated February 14, 2020, the envelope in which the letter arrived, and
two businesses cards that were included in the envelope are attached as Exhibit A. The United
States Marshall Service has the original.
                                                2
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 43 of 50



Executed on: April 13, 2020

                                         /s/ Juror K
                                          Juror K




                                     3
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 44 of 50




    EXHIBIT A TO THE
 DECLARATION OF JUROR K
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 45 of 50
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 46 of 50
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 47 of 50
Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 48 of 50




 DECLARATION OF JUROR L
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 49 of 50



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



                                                        Civil Action No. 1:20-mc-00016-ABJ

IN RE: JUROR QUESTIONNAIRES IN                          DECLARATION OF
UNITED STATES V. STONE                                  JUROR L

                                                        Hon. Amy Berman Jackson




                             DECLARATION OF JUROR L



     Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

  1. I served as a juror in United States v. Stone, 1:19-cr-00018-ABJ-1. I make this

     declaration based on my personal knowledge and observations of my jury service.

  2. As part of the jury selection process, I completed a jury questionnaire on September 12,

     2019. On November 5, 2019, I was subject to oral examination by the Court and by

     counsel for the defense and prosecution, which included questions about the information

     I disclosed on my questionnaire.

  3. I completed the jury questionnaire based on assurances that my answers would be kept

     confidential. I recall being told on numerous occasions by Judge Jackson that the

     questionnaires would be kept confidential.

  4. In my questionnaire, I disclosed employment information that would allow someone to

     identify my spouse or me, including our job titles and employers. It would be easy to

     figure out who I am based on that information.
     Case 1:20-mc-00016-ABJ Document 19-1 Filed 04/15/20 Page 50 of 50



  5. I have nothing to hide, but I am a private person and I do not want anyone to probe into

     my life. I do not want the public to know about my family, or know where I live or work.

  6. Since being chosen as a juror, I have begun to receive many phone calls from unknown

     numbers. The phone calls tend to increase when the case appears in the news. For

     example, they picked up a lot the week when the jurors testified back in February.

  7. I enjoyed serving as a juror, but I did not anticipate all of this publicity surrounding the

     jurors. I simply want to remain private and live my life.

  8. I respectfully state that, because of the actual and realistic potential that I could be subject

     to harassment if my juror questionnaire is publicly released, I believe my privacy and

     security rights and interests should be respected, in practice, by the Court, counsel for the

     parties, and the criminal trial process. Accordingly, I do not wish my juror questionnaire

     to be released to the public.

  I declare under penalty of perjury that the foregoing is true and correct.



Executed on: April 13, 2020

                                                       /s/ Juror L
                                                        Juror L




                                                2
